Title: To George Washington from Meshech Weare, 15 July 1780
From: Weare, Meshech
To: Washington, George


					
						Sir—
						Exeter, in New-Hampshire July 15th 1780
					
					I had the honor of receiving yours of the 4th Instt Yesterday. I Believe, that you may have from this State, five Tons of Powder, which is near half of the whole Stock, and that the same will wait your Order.
					As early as I was able to give any precise Information of the Succours that might be depended on from this State, which was on the first day

of this Instt July, I fully stated the same in my Letter to the Committee of Congress of that date—Since which, by the best information I have received, I judge that the greatest part of the men required from this State, have marched, and in a weeks time, there will be but few behind.
					The Beef, and Rum, required are ready to be delivered to the Commissary Generals Orders, for which Orders we have waited some time—The Collector General of Beef, is now ordered to send two hundred head of Cattle towards Springfield in the State of Massachusetts, in Expectation of meeting Orders which way to drive them—Most of the Seamen of this State, are Prisoners with the Enemy, or gone into other Business since the War. Four Ships Letters of Marque, going to Sail in Concert, have waited several weeks at Portsmouth for want of men, although they offered very large wages.
					At this time I am not able to let you know with any degree of certainty whether any Seamen can be obtained, or if any, on what terms, but will immediately make enquiry and send you the earliest notice thereof. As there is Considerable of River navigation in this State, I believe it would be vastly easier to procure men acquainted with Rowing & managing Boats &c. than Seamen, if such would answer, numbers of them may be found among both our Continental Troops & Militia. I have the Honor to be, with every Sentiment of Esteem & Respect, Your Excellency’s Most Obedt Humbl. Servt
					
						Meshech Weare
					
				